DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
	Claims 1-21 are currently pending in the present application.
Specification
The disclosure is objected to because of the following informalities: the specification includes 3 paragraphs labeled as [0062] and 2 paragraphs labeled as [0065].  
Appropriate correction is required.
Claim Interpretation
	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  MPEP 2111; See also, MPEP 2173.02.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969).  See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”).  The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Publication No. 2003/0135513 (“Quinn”).
Claims 1, 8, and 15
	Quinn teaches a method for predicting an artist that creates media content whoQuinn; e.g., at [0084]: discloses listening behavior of trend setters to determine artists that are predicted to be popular), comprising: 	determining, based on historical data from a set of aggregated historical data, one or more artists that are generators of media content from within a plurality of artists (See Quinn; e.g., at FIG. 7 and [0084]-[0085]), by reference to:			a minimum playback threshold indicative of a number of playback requests associated with a generator during a period of time (See Quinn; e.g., at FIG. 7: T3), and 			a minimum growth threshold indicative of a rate of increase of the Quinn; e.g., at FIG. 7: the change in listens from t3 to t1 is indicative of a rate of increase); 	determining a plurality of users who requested playback of media content items associated with the generators within a window of time (See Quinn; e.g., at FIG. 7: discloses the window of time between t2 and t3); 	identifying one or more early adopters within the plurality of users based on a quantity of the generators whose media content items were requested for playback by those users, and associating a score value with each early adopter indicative of their playback requests of generator media content (See Quinn; e.g., at FIG. 7 and [0084]-[0085]: discloses identifying trendsetters (i.e., early adopters); section criteria values are used to identify most appropriate trendsetters); and 	predicting an additional artist that creates media content who is more likely to increase in popularity based on a number of requested playbacks of media content items associated with the additional artist by the one or more early adopters weighted according to their score values (See Quinn; e.g., at FIG. 7 and [0084]-[0085]: discloses identifying trendsetters (i.e., early adopters); section criteria values are used to identify most appropriate trendsetters).
Claims 2, 9, and 16
	Quinn teaches:	determining a plurality of popular media content items based on the historical data from the set of aggregated historical data, wherein the aggregated historical data includes playback count for a plurality of media content items, wherein a popular media content item is determined based on growth in playback count over time for a media content item from the plurality of media content items that exceeds a first threshold (See Quinn; e.g., at FIG. 7 and [0083]-[0085]); and 	determining the one or more artists that are generators of the plurality of popular media content items (See Quinn; e.g., at FIG. 7 and [0083]-[0085]).
Claims 3, 10, and 17
	Quinn teaches wherein determining users who requested playback of media content items associated with the determined one or more artists that are generators within a window of time further includes determining users who requested playback of media content items associated with the determined one or more generators for a period of time before a second threshold (See Quinn; e.g., at FIG. 7 and [0083]-[0085]).
Claims 4, 11, and 18
	Quinn teaches wherein the aggregated historical data further includes search count for media content items, and wherein a popular media content item is further determined based on growth over time in search count for a media content item that exceeds a third threshold (See Quinn; e.g., at [0048]-[0049], and [0072]-[0073]; request is a search; FIG. 7 and [0083]-[0085]).
Claims 5, 12, and 19
	Quinn teaches wherein generating the set of aggregated historical data includes aggregating playback request data for a plurality of users, wherein the playback request data includes identity of a media content item requested by a user for playback and identity of a generator of the media content item (See Quinn; e.g., at [0050], [0061], [0066]-[0067], and [0080]-[0086]; FIG. 7 and [0083]-[0085]).
Claims 6, 13, and 20
	Quinn teaches periodically repeating the steps of determining the plurality of popular media content items, determining the one or more artists that are generators of the plurality of popular media content items, determining the users who requested playback of media content items associated with the determined one or more artists that are generators, determining the one or more early adopters from the determined users and predicting an artist that creates media content who are more likely to increase in popularity (See Quinn; e.g., at [0061], [0066]-[0067], [0073], and [0080]-[0086] ; FIG. 7 and [0083]-[0085]).
Claim 7 and 14
	Quinn teaches wherein predicting the additional artist that creates media content who is more likely to increase in popularity includes 	determining an early adopter score for each of the one or more early adopters, by determining a statistical or other correlation between one or more user streams associated with the early adopter and a relative growth rate of an associated artist; and 	calculating a play score for each additional generator of media content by summing playback requests by a number of the one or more early adopters requesting playback of media content associated with the additional generator, weighted by each early adopter score (See Quinn; e.g., at [0080]-[0086] and FIG. 7: discloses calculating listens (i.e., summation of playback requests) of elders or trendsetters (i.e., weight of 1) and non elders or trendsetters (i.e., weight of 0); [0083]: elders are given a different weight in assessing the likely popularity of new artists).
Examiner’s Note(s)
	The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1-20 are rejected over prior art.
	Claims 21 is objected to.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126